DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Claims 9 and 10 are cancelled.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “wherein in response to the fin-type heat exchanger is disposed in an indoor unit of a refrigeration system, a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1, and the heat dissipation layer is hydrophobic” (emphasis added) (lines 14-16) and “wherein in response to the fin-type heat exchanger is disposed in an outdoor unit of a refrigeration system, a ratio of the first particle size to the second particle size is greater than 500:1, and the heat dissipation layer is hydrophilic” (emphasis added) (lines 17-19) render the claim indefinite.
Namely, it is unclear if the claim is implying that merely disposing the heat exchanger in a refrigeration system (as an indoor unit or an outdoor unit) results in the heat exchanger being hydrophobic/hydrophilic and having a specified ratio of first particle size to second particle size, or if applicant intended to recite that a heat exchanger configured as an indoor unit or an outdoor unit of a refrigeration system has a specified ratio of first particle size to second particle size that such that the specified ratio confers a surface that is hydrophobic or hydrophilic.
Claims 2-8 are rejected as depending from a rejected claim.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0112379), and further in view of Morioka et al. (US 2009/0242177) and Watanabe et al. (US 6,337,129).
Regarding claim 1, Ko et al. (Figure 4B embodiment) discloses a fin-type heat exchanger (Paragraphs 32 and 35, see also Figures 2B and 7: The disclosure of Ko et al. is pertinent to and applied to fin-type heat exchangers), characterized in that the fin-type heat exchanger comprises: a plurality of fins and a plurality of refrigerant pipes transversely passed through the plurality of fins and disposed between the plurality of fins (Figure 7, see also Figure 2B), where air is heat-exchanged in an air passage between the plurality of refrigerant pipes and the plurality of fins by introducing a refrigerant into the plurality of refrigerant pipes (Paragraph 138),
Where a surface (e.g. 6) of each of the fins (Paragraph 86) comprises a heat dissipation layer (1, 7), and the heat dissipation layer comprises a plurality of first heat dissipating powders with a first particle size and a plurality of second heat dissipating powders with a second particle size (Paragraphs 76-80 and 101-105: The heat dissipation layer includes a filler that comprises one or more particles of first and second sizes).
 Ko et al. discloses the first heat dissipating powders and the second heat dissipating powders are arranged on the surface of each of the fins (Paragraphs 32 and 35, see also Figures 2B and 7: The disclosure of Ko et al. is pertinent to and applied to fin-type heat exchanger) with a nano-sized geometric structure (Paragraphs 76-80 and 101-105: The heat dissipating powders have nano-scale structure), Ko et al. does not explicitly teach or disclose the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface.
Morioka et al. teaches a coating layer (3, 4) applicable to heat dissipation layers of a fin-type heat exchanger (Paragraph 37), where the coating layer comprises a plurality of first heat dissipating powders (1) with a first particle size (Figure 1 and paragraph 42) and a plurality of second heat dissipating powders (2) with a second particle size (Figure 1 and paragraph 50), where and the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface (Annotated Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. in an alternating arrangement as taught by Morioka et al. to improve a functionality of a heat exchanger surface coating by ensuring that both first and second powders of a coating layer are exposed to ambient.  Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Ko et al. further discloses that both the first heat dissipating powders and the second heat dissipating powders protrude from the surface of each of the fins (Figure 3, 
Further, while Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), the heat dissipation layer defining a hydrophobic layer, Ko et al. does not teach or disclose specific particle ratios.
Watanabe et al. teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (6) with a second particle size (Figure 1), where a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1 (Col. 6, line 64 to Col. 7, line 4: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of the first particle size to the second particle size between 10:1 and 30:1), and where a ratio of the first particle size to the second particle size is greater than 500:1 (Col. 6, line 64 to Col. 7, line 4: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of particle sizes greater than 500:1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. with particle size ratios as taught by Watanabe et al. to improve heat exchanger resistance to fouling by tailoring hydrophobic/hydrophilic properties of a heat dissipation 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “the heat dissipation layer is hydrophobic” (claim 1, line 16) and “the heat dissipation layer is hydrophilic” (claim 1, line 19) constitute functional limitations, there being no differentiating structure recited.
Note: recitations “wherein in response to the fin-type heat exchanger is disposed in an indoor unit of a refrigeration system, a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1, and the heat dissipation layer is hydrophobic” (emphasis added) (lines 14-16) and “wherein in response to the fin-type heat exchanger is disposed in an outdoor unit of a refrigeration system, a ratio of the first particle size to the second particle size is greater than 500:1, and the heat dissipation layer is hydrophilic” (emphasis added) (lines 17-19) constitute contingent limitations that are not necessarily required to be performed.  Specifically, the broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or 

    PNG
    media_image1.png
    293
    693
    media_image1.png
    Greyscale

Regarding claim 2, Ko et al. discloses a fin-type heat exchanger as discussed above, where the material of each of the first heat dissipating powders is selected from the group consisting of the nanographite, the carbon nano-tube, titanium dioxide, the boron nitride, carbon black, carbon fiber, metal powder, silicon carbide, aluminum oxide, aluminum nitride, aluminum oxide, silicon dioxide, and the nano-diamond (Paragraphs 76-78: Titanium dioxide for example).
Regarding claim 3, Ko et al. discloses a fin-type heat exchanger as discussed above, where the material of each of the second heat dissipating powders is selected from the group consisting of the nanographite, the carbon nano-tube, the boron nitride, carbon black, carbon fiber, metal powder, silicon carbide, aluminum nitride, and the nano-diamond (Paragraphs 76-78: Titanium dioxide for example).
Regarding claims 4 and 5, Ko et al. discloses a fin-type heat exchanger as discussed above. While Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), the heat dissipation layer defining a hydrophobic layer, Ko et al. does not teach or disclose specific particle sizes.
Watanabe et al. teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (6) with a second particle size (Figure 1), where the first particle size of each of the first heat dissipating powders ranges between 300 nanometers and 500 nanometers (Col. 6, line 64 to Col. 7, line 4: 10nm to 10µm), and where the second particle size of each of the second heat dissipating powders ranges between 25 nanometers and 35 nanometers (Col. 6, line 64 to Col. 7, line 4: 1nm to 100nm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. with particle sizes as taught by Watanabe et al. to improve heat exchanger resistance to fouling by tailoring hydrophobic/hydrophilic properties of a heat dissipation layer based upon required heat exchanger operating conditions (Col. 3, line 41 to Col. 4, line 25 of Watanabe et al.).
Regarding claims 6 and 7, Ko et al. discloses a fin-type heat exchanger as discussed above. While Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 
Watanabe et al. teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (6) with a second particle size (Figure 1), where the first heat dissipating powders present more than 0% to 35% of the heat dissipation layer content (Col. 6, lines 36-42), and where the second heat dissipating powders present in a range from 5% to 40% of the heat dissipation layer content (Col. 6, lines 43-47).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. with particle contents as taught by Watanabe et al. to improve heat exchanger resistance to fouling by tailoring hydrophobic/hydrophilic properties of a heat dissipation layer based upon required heat exchanger operating conditions (Col. 3, line 41 to Col. 4, line 25 of Watanabe et al.).
Regarding claim 8, Ko et al. discloses a fin-type heat exchanger as discussed above, where the heat dissipation layer further comprises an adhesive (Paragraphs 101-104: A cured product) covering the first heat dissipating powders and the second heat dissipating powders (Paragraph 104), where the material of the adhesive is selected from the group consisting of polyacrylate, a polyvinyl alcohol resin, and siloxane (Paragraph 80: Siloxane).


Response to Arguments
Regarding the statements on page 5, lines 5-17:
Applicant’s statements regarding the claim amendment are noted.

Regarding the statements on page 5, lines 18-24:
Applicant’s statements regarding the rejection are noted, and specific arguments will be addressed as they are presented.

Regarding the statements on page 5, line 25 to page 6, line 15:
Applicant’s statements regarding amended claim 1 are noted.

Regarding the statements on page 6, line 16 to page 7, line 3:
Applicant’s statements regarding the disclosed invention are noted.

Regarding the arguments on page 7, lines 4-18:
Applicant alleges that Ko, Morioka, and Watanabe fail to teach or disclose claim 1 as amended in that applicant alleges that the examiner erroneously believes that (i) the cured product (1, 7) of Ko corresponds to the claimed heat dissipation layer and that (ii) the filler (Paragraphs 76-80 and 101-105: Filler comprising particles of a first size and particles of a second size) of Ko corresponds to the claimed first/second heat dissipation powders.
Specifically, applicant alleges that Ko does not mention the fillers or the nano-structures (2, 8) on the cured product (1, 7) as formed in the shape of powders or 
The powders of the instant invention do not appear to be recited in a manner that differentiates over the powders as disclosed by Ko.  Namely, the filler of Ko is explicitly disclosed as comprising particles having a first size (Paragraph 77: Micro-diameter) and a second size (Paragraph 77: Nano-diameter), and where the filler is explicitly disclosed as comprising powder (Paragraphs 78 and 80).  Further, and although not relied upon by the instant rejection, the nano-structures (2, 8) of Ko comprise nano-tubes, fibers, wires (Paragraph 62).  Since the recited first and second powders are disclosed (Paragraphs 7-8 of the specification) and claimed (claims 2 and 3) as comprising at least carbon nano-tubes and carbon fiber, it is not evident how the claimed powders -which are inclusive of fibers- are patentably distinguished from either the filler or the nano-structures as disclosed by Ko.
Further, applicant also alleges that (i) Figure 4B of Ko merely discloses only one size of particles (nano-structures 2, 8) that protrude from a heat dissipation layer (1, 7) and that (ii) Ko is silent with respect to particles of at least two different sizes that protrude from a surface of a heat dissipation layer (1, 7).  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments do not appear to accurately reflect the rejection of record.  Namely, while Ko does indeed disclose a type of particle (nano-structures 2, 8) this type of particle is not relied upon in the rejection of record.  Instead, Ko discloses a filler that that comprises one or more particles of first and second sizes (Paragraphs 76-80 and 101-105: First particles having micro-diameter and second particles nano-diameter), 
Further, applicant also alleges that the fillers and nano-structures (2, 8) of Ko are not equivalent to the first heat dissipating powders and the second heat dissipating powders of the present disclosure.  Applicant's arguments have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, applicant also alleges that the cured product (1, 7) of Ko is not equivalent to the heat dissipation layer of the present disclosure.  Applicant's arguments have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, applicant also alleges that Ko also fails to disclose how the fillers of different sizes are arranged.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Morioka et al. remedies Ko in that Morioka et al. teaches a coating layer (3, 4) applicable to heat dissipation layers of a fin-type heat exchanger (Paragraph 37), where the coating layer comprises a plurality of first heat dissipating powders (1) with a first particle size (Figure 1 and paragraph 42) and a plurality of second heat dissipating powders (2) with a second particle size (Figure 1 and paragraph 50), where and the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface (Annotated Figure 1).  Further, Morioka et al. acknowledges that both coating layers (3, 4) which comprise the first and second powders are exposed (Figure 3 and Paragraph 20).  Therefore, merely configuring the first and second powders as disclosed by Ko in a pattern as taught by Morioka et al. is obvious based upon the current record.  Note that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a maximum height difference to increase a heat exchange surface area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the arguments on page 7, lines 19-30:
Applicant alleges that Ko, Morioka, and Watanabe fail to teach or disclose claim 1 as amended in that Morioka does not teach or disclose first and second powders that protrude from a heat dissipation layer.  Applicant's arguments have been fully considered but they are not persuasive.
As discussed above, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Ko discloses the claimed invention including a fin-type heat exchanger comprising a heat dissipation layer (1, 7) having a plurality of first heat dissipating powders with a first particle size and a plurality of second heat dissipating powders with a second particle size (Paragraphs 76-80 and 
Morioka et al. remedies Ko in that Morioka et al. teaches a coating layer (3, 4) applicable to heat dissipation layers of a fin-type heat exchanger (Paragraph 37), where the coating layer comprises a plurality of first heat dissipating powders (1) with a first particle size (Figure 1 and paragraph 42) and a plurality of second heat dissipating powders (2) with a second particle size (Figure 1 and paragraph 50), where and the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface (Annotated Figure 1).  Further, Morioka et al. acknowledges that both coating layers (3, 4) which comprise the first and second powders are exposed (Figure 3 and Paragraph 20).  Therefore, merely configuring the first and second powders as disclosed by Ko in a pattern as taught by Morioka et al. is obvious based upon the current record.  Note that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, applicant also alleges that Morioka et al. discloses silica micro-particles (1) that are arranged inside a silica film (4) without protruding from a surface of the fin and therefore does not teach or disclose a concave-convex surface as recited in claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
As noted above, Morioka et al. acknowledges that both coating layers (3, 4) which comprise the first and second powders are exposed (Figure 3 and Paragraph 20).  

Regarding the arguments on page 8, lines 1-18:
Applicant alleges that Ko, Morioka, and Watanabe fail to teach or disclose claim 1 as amended in that Watanabe does not teach or disclose first and second powders that protrude from a heat dissipation layer.  Applicant's arguments have been fully considered but they are moot as Watanabe is not relied upon to teach or disclose first and second powders that protrude from a heat dissipation layer.

Regarding the arguments on page 8, line 19 to page 9, line 7:
Applicant alleges that Ko, Morioka, and Watanabe fail to teach or disclose claim 1 as amended in that Watanabe does not teach or disclose individual ratio ranges for forming a hydrophilic layer or a hydrophobic layer.  Applicant's arguments have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Ko discloses the claimed invention including a fin-type heat exchanger comprising a heat dissipation layer (1, 7) having a plurality of first heat dissipating powders with a first particle size and a plurality of second heat dissipating powders with a second particle size (Paragraphs 76-80 and 101-105: First particles having micro-diameter and second particles nano-diameter), except for explicit ratios of the first particle size to the second particle size.
Watanabe remedies Ko in that Watanabe teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (fluororesin 5) (Col. 4, lines 34-63: Hydrophobic particle) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (photocatalytic oxide 6) (Col. 4, lines 34-63: Hydrophilic particle) with a second particle size (Figure 1), where a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1 (Col. 6, line 64 to Col. 7, line 4: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of the first particle size to the second particle size that falls between 10:1 and 30:1), and where a ratio of the first particle size to the second particle size is greater than 500:1 (Col. 6, line 64 to Col. 7, line 4: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of particle sizes that is greater than 500:1).  Therefore, while 
Applicant also alleges that (i) Watanabe does not disclose a ratio of diameters for particles in a hydrophilic silica layer and that (ii) Watanabe does not disclose a ratio of diameters for particles in a hydrophobic layer.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Further, and as noted in the 35 USC 112 rejections as discussed above, the recitations “wherein in response to the fin-type heat exchanger is disposed in an indoor unit of a refrigeration system, a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1, and the heat dissipation layer is hydrophobic” (claim 1, lines 14-16) and “wherein in response to the fin-type heat exchanger is disposed in an outdoor unit of a refrigeration system, a ratio of the first particle size to the second particle size is greater than 500:1, and the heat dissipation layer is hydrophilic” (claim 1, lines 17-19) render the claim indefinite as it is unclear how the heat exchange is configured to be hydrophobic or hydrophilic.
Additionally, and the 35 USC 103 rejections as discussed above the recitations “wherein in response to the fin-type heat exchanger is disposed in an indoor unit of a refrigeration system, a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1, and the heat dissipation layer is hydrophobic” (claim 1, lines 14-16) and “wherein in response to the fin-type heat exchanger is disposed in an outdoor unit of a refrigeration system, a ratio of the first particle size to the second particle size is greater than 500:1, and the heat dissipation layer is hydrophilic” (claim 1, lines 17-19) 
Moreover, the claims merely recite a heat dissipation layer comprising first and second powders arranged in various ratios without positively reciting that the heat dissipation layer defines a hydrophilic layer or a hydrophobic layer based on the ratio of the first particles to the second particles (i.e. the claims do not positively recite whether the first and second powders are hydrophilic or hydrophobic, let alone what makes the heat dissipation layer hydrophilic or hydrophobic).
Applicant also alleges that Watanabe does not teach or disclose that the hydrophilic or hydrophobic silica layer can be obtained by adjusting the ratio of diameters of particles.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hydrophilic or a hydrophobic layer can be obtained by adjusting a ratio of first and second particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the claims merely recite the heat dissipation layer as hydrophilic or hydrophobic without attributing these properties to a particular ratio of first particles to second particles.


Regarding the arguments on page 9, lines 8-16:
Applicant alleges that (i) the heat dissipation layer is hydrophobic by providing a ratio of the first particle size to the second particle size ranging between 10:1 and 30:1, and that (ii) the heat dissipation layer is hydrophilic by providing a ratio of the first particle size to the second particle size being greater than 500:1.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Namely, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hydrophilic or a hydrophobic layer can be obtained by adjusting a ratio of first and second particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the claims merely recite the heat dissipation layer as hydrophilic or hydrophobic without attributing these properties to a particular ratio of first particles to second particles.

Regarding the arguments on page 9, lines 17-18:
Applicant alleges other cited references, Ko, and Morioka do not teach or disclose the above-discussed limitations.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.


Regarding the arguments on page 9, lines 19-21:
Applicant alleges that Ko, Morioka, and Watanabe do not teach or disclose claim 1 as amended and no cited references can render amended claim 1 obvious.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.

Regarding the arguments on page 9, lines 22-23:
Applicant alleges that claims 2-8 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763